ON MOTION FOR REHEARING OR TRANSFER
PER CURIAM.
The Sondergards have filed a motion for rehearing or transfer in which it is contended that the opinion holds that the court erred in granting a new trial because Son-dergard failed to object to the non-occurrence evidence. They rely on Sherwood v. Arndt, 332 S.W.2d 891, 895[2] (Mo.1960), and numerous other cases for the proposition that the trial court may grant a new trial for trial error even if no objection were made during the trial if the error is pointed out in the motion for new trial.
This is a misreading of the opinion. The opinion holds that the court did not commit error in admitting evidence of the nonoccurrence of accidents when evidence of the same tenor had been admitted without objection.
Sherwood applies only if the court commits error. It has no application if it is found that no error was committed. Since no error was found, the rule in Sherwood has no application.
The opinion is not contrary to Sherwood or similar cases. The motion for rehearing is overruled and the motion to transfer is denied.